 



MINERAL PROPERTY ACQUISITION AGREEMENT

 

 

 

THIS AGREEMENT is made the 25 day of March, 2013.

 

BETWEEN:

 

AMERICAN COPPER CORP., a Nevada corporation, having its principal place of
business at 1600 Broadway, Suite 1600, Denver, Colorado 80202 (the “Purchaser”);

 

AND

 

US COPPER INVESTMENTS, LTD., a Marshall Islands corporation, having an office at
Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands, MH 96960 (the “Vendor”
and, together with the Purchaser, the “Parties”).

 

WHEREAS:

 

A.The Vendor and Jaroslav Ruza, BC Client number 12348, having its head office
at Suite 1002-145 St. Georges Ave., North Vancouver, BC V7L 4R9., Canadian
corporation (“Ruza”) entered into that certain Option Agreement, dated as of
December 12, 2012 (the “Option Agreement”), attached hereto as Exhibit A,
pursuant to which the Vendor secured an option to acquire 100% undivided right,
title and interest in a certain properties described in Exhibit B attached
hereto (the “Property”); and

 

B.The Vendor exercised the option pursuant to the Option Agreement; and

 

C.Pursuant to the Option Agreement, the Vendor has a right acquire 100% right,
title and interest in and to the Property and any deposits of minerals on the
Property (the “Right to Acquisition”) from Ruza; and

 

D.The Vendor has agreed to sell to the Purchaser and the Purchaser has agreed to
purchase from the Vendor, the Right to Acquisition, pursuant to the Option
Agreement in accordance with the terms and conditions hereinafter set forth; and

 

NOW THEREFORE THIS AGREEMENT WITNESSES that for good and valuable consideration,
the receipt and sufficiency whereof the Vendor hereby acknowledge, THE PARTIES
HERETO AGREE AS FOLLOWS:

 

1.Definitions

 

1.1          In this Agreement the following expressions shall, where the
context so admits, bear the meaning respectively set opposite them:

 

(a)"Agreement” means this Agreement, as the same may be amended, supplemented or
modified from time to time by mutual agreement of the parties.

 

(b)“Acquisition Period” means the period from the signing of this Agreement
through the Closing Date.

 

(c)“Closing Date” means the date on which the Purchaser, the Vendor and Ruza
execute a certain Mineral Property Transfer Agreement, in substantially the form
attached here to as Exhibit C (the “Acquisition Agreement”).

 



 

 

 

(d)"Property" means those certain mineral rights described in Exhibit B,
together with all leases, licenses, claims and all other interests derived from
any such permits, leases, licenses, claims and other interests necessary for the
development of the Property or for the purpose of placing the Property into
production or of continuing exploration on the Property.

 

(e)"Purchase Price” means the consideration specified in Subsection 3.2 hereof
for the purchase of the Property by the Purchaser.

 

2.Representations and Warranties of the Purchaser and the Vendor

 

2.1          The Purchaser hereby represents and warrants to the Vendor as
follows:

 

(a)it is a valid corporation duly incorporated under the laws of Nevada and in
good standing under the laws of Nevada;

 

(b)it has duly obtained all corporate authorizations for the execution of this
Agreement and for the performance of this Agreement by it;

 

(c)there is no provision in its memorandum or articles or equivalent constituent
documents, and no provision in an existing mortgage, indenture, guarantee,
contract or agreement binding on it, and no provision in any statute, rule,
regulation, judgment, decree, order, franchise or permit applicable to it, which
would be contravened by its execution, delivery or performance of this
Agreement, and to the best of its knowledge it is not in default under any such
mortgage, indenture, guarantee, contract or agreement or in violation of any
such statute, rule, regulation, judgment, decree, order, franchise or permit,
which default or violation would have material adverse effect on the Purchaser;
and

 

(d)no proceedings are pending for, and it is unaware of any basis for the
institution of, any proceedings relating to the dissolution or winding up of it
or the placing of it in bankruptcy or subject to any other laws governing the
affairs of insolvent persons.

 

2.2          The representations and warranties contained in subsection 2.1 are
provided for the exclusive benefit of the Vendor, and a breach of any one or
more thereof may be waived by the Vendor, in whole or in part, at any time
without prejudice to their rights in respect of any other breach of the same or
any other representation or warranty; and the representations and warranties
contained in that subsection shall survive the execution hereof.

 

2.3          The Vendor hereby represents and warrants to the Purchaser as
follows:

 

(a)the Vendor has been duly incorporated and is validly subsisting under the
laws of the Marshall Islands and has full corporate power, authority and
absolute capacity to execute and deliver, and perform its obligations under this
Agreement;

 

(b)this Agreement has been duly executed and delivered by the Vendor and all
necessary corporate action has been taken by the Vendor to authorize the
execution, delivery and performance by it of this Agreement and this Agreement
constitutes a valid and binding obligation of the Vendor enforceable against the
Vendor in accordance with its terms except as enforcement thereof may be limited
by bankruptcy, insolvency, or other laws of general application affecting the
enforcement of creditors’ rights and subject to the qualification that specific
performance and injunction and other equitable remedies may only be granted in
the discretion of a court of competent jurisdiction;

 



 

 

 

(c)the Vendor has exercised its option, pursuant to the Option Agreement to
receive from Ruza a 100% undivided right, title and interest in and to the
Property free and clear of all liens, charges, encumbrances, claims, liabilities
and adverse interests of any nature or kind, and no taxes or rentals are or will
be due in respect of any thereof;

 

2.4          The representations and warranties contained in subsection 2.3 are
provided for the exclusive benefit of the Purchaser, and a breach of any one or
more thereof may be waived by the Purchaser, in whole or in part, at any time
without prejudice to its rights in respect of any other breach of the same or
any other representation or warranty; and the representations and warranties
contained in that subsection shall survive the execution hereof.

 

2.5          The representations and warranties of the parties hereinbefore set
out are conditions upon which the parties have relied on in entering into this
Agreement. Any defaulting party shall be liable and shall indemnify and save
harmless the non-defaulting party from any and all loss (including economic
loss), costs, damages, actions and suits arising out of or in connection with
any breach of any representation, warranty, covenant, agreement or condition
made by it and contained in this Agreement.

 

3.Acquisition of the Property

 

3.1          The Vendor, subject to the terms hereof, hereby agrees execute the
Acquisition Agreement and to sell to the Purchaser and, on the Closing Date, to
cause Ruza to transfer to the Purchaser, a 100% undivided right, title and
interest in and to the Property free from all liens, mortgages, charges,
pledges, encumbrances, claims, liabilities, adverse interests or other burdens
of any nature or kind (each, a "Burden") with all rights now or thereafter
attached thereto. If the Purchaser should notify the Vendor in writing of any
Burden or burdens against the Property then the Vendor shall, after ascertaining
the validity thereof, which shall be prosecuted in good faith, and in any event
within a reasonable period of time after notification thereof by the Purchaser,
attend to the discharge of such burden or burdens at their own expense, or will
indemnify the Purchaser against the same and will provide such security as may
reasonably be requested by the Purchaser to secure such indemnity.

 

The Purchaser agrees to purchase the Property and pay the consideration
hereinafter specified.

 

3.2          The Vendor shall receive, for the sale of the Property, 5,000,000
restricted shares of the Purchaser’s common stock, to be transferred to the
Vendor on the Closing Date and to vest as set forth in Section 3.3 below (the
“Restricted Stock”) (the “Purchase Price”):

 

3.3          The Restricted Stock shall vest as follows:

 

(a)1,000,000 shares to vest upon execution of this Agreement; and

 

(b)1,000,000 shares shall vest every six (6) months from the date of the
agreement.

 

3.4          Vendor recognizes that the acquisition by the Purchaser of the
Property is subject to the approval of regulatory authorities in British
Columbia and, accordingly, the Vendor agrees to do and complies with all such
other acts and things as are reasonably required by the regulatory authorities
to transfer the Property and shall hold the Property for the benefit of
Purchaser until such transfer occurs. Where a variation in the terms of this
Agreement is reasonably required by the regulatory authorities, such change will
be deemed to be accepted by the parties hereto and form part of the terms of
this Agreement, provided that such change does not materially effect the share
structure, funding amount or scheduling as set out in this Agreement.

 

4.Termination of This Agreement

 

4.1          If the Closing Date does not occur within 30 days of the date of
this Agreement, this Agreement may be terminated by either party by giving
written notice of such to the other party.

 



 

 

 

4.2          The Purchaser shall have the right, within a period of 180 days
following the termination of this Agreement, to remove from the Property all
buildings, plant, equipment, machinery, tools, appliances and supplies which
have been brought upon the Property by or on behalf of the Purchaser, and any
such Property not removed within such 180-day period shall thereafter become the
Property of the Vendor.

 

5.Force Majeure

 

5.1          If the Purchaser is at any time either during the Acquisition
Period or thereafter prevented or delayed in complying with any provisions of
this Agreement by reason of strikes, walk-outs, labour shortages, power
shortages, fires, wars, acts of God, governmental regulations restricting normal
operations, shipping delays or any other reason or reasons beyond the control of
the Purchaser, then the time limited for the performance by the Purchaser of its
obligations hereunder shall be extended by a period of time equal in length to
the period of each such prevention or delay, provided, however, that nothing
herein shall discharge the Purchaser from its obligations hereunder to maintain
the Property in good standing.

 

5.2          The Purchaser shall give prompt notice to the Vendor of each event
of force majeure and upon cessation of such event shall furnish the Vendor with
notice to that effect together with particulars of the number of days by which
the obligations of the Purchaser hereunder have been extended by virtue of such
event of force majeure and all preceding events of force majeure.

 

6.Confidential Information

 

6.1          No information furnished by either party hereunder in respect of
the activities carried out on the Property by either party, or related to the
sale of substances derived from the Property, shall be published or otherwise
disclosed or disseminated by either party without the prior written consent of
either party, but such consent in respect of the reporting of factual data shall
not be unreasonably withheld, and shall not be withheld in respect of
information required to be publicly disclosed pursuant to applicable securities
or corporate laws.

 

6.2          The consent required by paragraph 8.1 will not apply to a
disclosure:

 

(a)to an Affiliate, consultant, contractor or subcontractor that has a bona fide
need to be informed;

 

(b)to any third party to whom the disclosing party contemplates a transfer of
all or any part of its interest in this Agreement;

 

(c)to a governmental agency or to the public which such party believes in good
faith is required by pertinent laws or regulation or the rules of any applicable
stock exchange;

 

(d)to an investment dealer, broker, bank or similar financial institution, in
confidence if required as part of a due diligence investigation by such
financial institution in connection with a financing required by such party or
its shareholders or affiliates to meet, in part, its obligations under this
Agreement; or

 

(e)in a prospectus or other offering document pursuant to which such party
proposes to raise financing to meet, in part, its obligations under this
Agreement.

 

7.Notice

 

7.1          Each notice, demand or other communication required or permitted to
be given under this Agreement shall be in writing and shall be sent by prepaid
registered mail deposited in a post office addressed to the party entitled to
receive the same, or delivered to such party, at the address for such party
specified below or given by facsimile (with electronic confirmed receipt). The
date of receipt of such notice, demand or other communication shall be the date
of delivery thereof if delivered, the first business day after the date of
transmission if given by facsimile (with electronic confirmed receipt) or, if
given by registered mail as aforesaid, shall be deemed conclusively to be the
fifth day after the same shall have been so mailed, except in the case of
interruption of postal services for any reason whatsoever, in which case the
date of receipt shall be the date on which the notice, demand or other
communication is actually received by the addressee.

 



 

 

 

If to the Purchaser:

 

 

 

 



If to the Vendor:

 

 

 

 

American Copper Corp.

1600 Broadway, Suite 1600

Denver, Colorado 80202 

Attn: Alex Stanbury

  

US Copper Investments, Ltd.

Ajeltake Road, Ajeltake Island, Majuro

Marshall Islands, MH 96960

Attn: Director

 

7.2          Either party may at any time and from time to time notify the other
party in writing of a change of address and the new address to which notice
shall be given to it thereafter until further change.

 

8.Notice of Default

 

8.1          If the Purchaser shall be in default of any requirements set forth
under this Agreement, the Vendor shall provide the Purchaser with written notice
specifying such default and the Purchaser shall have ten (10) business days from
the delivery of such written notice from the Vendor within which to cure any
Default.

 

9.General

 

9.1          This Agreement shall supersede and replace any other agreement or
arrangement, whether oral or written, heretofore existing between the parties in
respect of the subject matter of this Agreement.

 

9.2          The Parties have not created a partnership and nothing contained in
this Agreement shall in any manner whatsoever constitute any party the partner,
agent or legal representative of any other party, nor create any fiduciary
relationship between them for any purpose whatsoever. No party shall have any
authority to act for, or to assume any obligations or responsibility on behalf
of, any other party except as may be, from time to time, agreed upon in writing
between the parties or as otherwise expressly provided.

 

9.3          No consent or waiver expressed or implied by either party in
respect of any breach or default by the other in the performance by such other
of its obligations hereunder shall be deemed or construed to be a consent to or
a waiver of any other breach or default.

 

9.4          The Parties shall promptly execute or cause to be executed all
documents, deeds, conveyances and other instruments of further assurance which
may be reasonably necessary or advisable to carry out fully the intent of this
Agreement or to record wherever appropriate the respective interests from time
to time of the parties in the Property.

 

9.5          The Purchaser may assign its rights and obligations under this
Agreement to a third party.

 

9.6          This Agreement is subject to the approval of the appropriate
regulatory authorities and the parties agree to such reasonable amendments as
may be required by those regulatory authorities.

 

9.7          This Agreement shall be construed and enforced in accordance with
the laws prevailing in the Province of British Columbia.

 

9.8          This Agreement shall enure to the benefit of and be binding upon
the parties and their respective successors and permitted assigns.

 

 

 

 

IN WITNESS WHEREOF the Vendor has hereunto set his hand, and the corporate seal
of the Purchaser has hereunto been affixed in the presence of its duly
authorized officers in that behalf, as of the day and year first above written.

 



SIGNED AND DELIVERED BY       AMERICAN COPPER CORP.     Per:       /s/ Alexander
Stanbury   By: Alexander Stanbury   Title: President, Chief Executive Officer,  
  Secretary, Treasurer, and     Chief Financial Officer             SIGNED AND
DELIVERED BY       US COPPER INVESTMENTS, LTD.     Per:        [sig.jpg]   By:  
  Title: Director

 

 

 

 

EXHIBIT A

 

OPTION AGREEMENT

 

 

 

  

Exhibit B

 

THE PROPERTY

 

 

 

 

Exhibit C

 

ACQUISITION AGREEMENT

 



 

 